Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 13 Sep 2019.
Claims 1-20 are currently pending and have been examined.

		
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “communication element configured to communicate… to a user” in claims 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a communication element configured to communicate the ranking of the available transportation modes to a user device associated with the transportation need” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed specification merely states that “the method can include communicating the ranking” and that the device “can be in communication with” various elements of the system. Applicant’s originally filed specification, paragraphs [17]-[19]. However, it is not 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 7 recites, in relevant part, “a processor; and a computer-readable memory comprising program instructions that, when executed, cause the processor to…” Applicant’s originally filed specification does not define the computer-readable medium as a non-transitory medium, and therefore the broadest reasonable interpretation of the claim is that it is a transitory storage medium. Transitory forms of signal transmission, such as a compact disc or a carrier wave, recite a non-statutory embodiment. See MPEP 2106.03(II), citing In re Nuijten
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-6 recite a method and claims 14-19 recite a device including circuitry. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites receiving  information associated with a transportation need; determining a plurality of mobility attributes associated with the transportation need; ranking, based on the transportation need, the plurality of mobility attributes; performing multiple-criteria decision making (MCDM) analysis and linear programming using the ranking of the plurality of mobility attributes and available transportation modes; and ranking the available transportation modes for the transportation need in view of results from the linear programming and MCDM analysis. Independent claim 7 recites ranking a plurality of mobility attributes based on a transportation need; and using multiple-criteria decision making (MCDM) analysis and linear programming to optimize a ranking of a plurality of transportation modes for the transportation need based on the ranking of mobility attributes associated with the transportation need and available transportation modes. Independent claim 14 recites receiving information associated with a transportation need; ranking of a plurality of mobility attributes based on the transportation need; performing multiple-criteria decision making (MCDM) analysis and linear programming using the ranking of the plurality of mobility attributes and available transportation modes; and ranking the available transportation modes for the transportation need in view of results from the linear programming and MCDM analysis. Ranking multiple options based on attributes constitutes rules to be followed, and doing so using linear programming and MCDM 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional element is a “computing device.” In claim 7 the additional elements are a processor, a computer-readable memory, and instructions. In claim 14 the additional elements are processing circuitry and storage. All of these elements are generically recited computing elements. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the rules to be followed. Claims 2, 8, and 15 recite communicating the ranking of the transportation modes to a device associated with the transportation need.  Claims 3, 10, and 17 recite that the mobility attributes comprises at least two of reliability, 
Step 2A, prong 2: Claims 2, 8, and 15 recite communicating the ranking of the transportation modes to a device with a communication element, which is a generically recited computing element. Otherwise, the dependent claims do not recite additional elements other than those recited in the independent claims. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210063173 to Cope et. al. (“Cope”) in view of U.S. Patent Publication No. 20150204684 to Rostamian et. al. (“Rostamian”).
Claim 1
Cope discloses the following elements:
A method, comprising: ([0019] method includes identifying a plurality of transportation alternatives and making recommendations)
receiving, by a computing device, information associated with a transportation need; ([0127] system receives a request associated with a transportation need from a user; [0051] system includes one or more processors; [0054] system includes software applications stored in program 
determining, by the computing device, a plurality of mobility attributes associated with the transportation need; ([0171] the server determines the weighting factors for the transportation scenarios, including distance; [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include  weather, time of day, day or year, and traffic; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; see also paragraph [0195] for additional factors; [0196] factors may be based in part on user specifications or criteria)
ranking, by the computing device and based on the transportation need, the plurality of mobility attributes; ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario)
performing, by the computing device, multiple-criteria decision making (MCDM) analysis of the plurality of mobility attributes and available transportation modes; ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario)
and ranking, by the computing device, the available transportation modes for the transportation need in view of results from the . ([0095] system ranks transportation options based on weighting factors and risk factors; [0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes)
Cope claims priority to U.S. Patent No. 10895463, filed 7 Nov 2018, as a continuation application. 
Cope also discloses that its disclosure “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill 
Claim 2
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
communicating the ranking of the transportation modes to a device associated with the transportation need. ([0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes via a display on a user’s mobile computing device; see also fig. 1, paragraphs [0038]-[0040] for system elements including communication elements)
Claim 3
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
wherein the plurality of mobility attributes comprises at least two of trip reliability, essentialness, flexibility, distance, time, frequency, cost, alternatives, privacy, safety, security, productivity, freedom, and family requirements. ([0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, 
Claim 4
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
wherein the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. ([0037] modes include a personal vehicle, shared vehicles, and/or publication transportation vehicles; may also include walking; see also fig. 8A showing a bike as a mode of transportation)
Claim 5
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
wherein MCDM analysis is performed using a finite number of known alternative mobility attributes and a finite number of transportation modes. ([0144] each portion of a trip may be a defined portion of a route 
Claim 7
Cope discloses the following elements:
A transportation system comprising: ([0019] method includes identifying a plurality of transportation alternatives and making recommendations; [0020] systems for implementing the disclosed methods)
a processor; ([0051] system includes one or more processors)
and a computer-readable memory comprising program instructions that, when executed, cause the processor to: ([0054] system includes software applications stored in program memory to cause the system to identify and present available transportation options to a user)
rank a plurality of mobility attributes based on a transportation need; ([0127] system receives a request associated with a transportation need from a user; [0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] 
and use multiple-criteria decision making (MCDM) analysis  ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; [0095] system ranks transportation options based on weighting factors and risk factors; [0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes – this is an optimized ranking)
Cope claims priority to U.S. Patent No. 10895463, filed 7 Nov 2018, as a continuation application. 

Claim 8
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
a communication element configured to communicate the optimized ranking of the plurality of transportation modes to a user device associated with the transportation need. ([0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes via a display on a user’s mobile computing device; see also fig. 1, paragraphs [0038]-[0040] for system elements including communication elements)

Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the transportation need comprises at least one of transportation to work or school, transportation to shopping areas, transportation for errands, transportation for a specialized trip, and transportation for vacation. ([0168] transportation environments may include categorization information including purpose of transportation, such as commuting to or from work, vacation, shopping; [0182] user specification data may include user home location, work location, typical commuting days or times, typical commuting modes of transportation) 
Because the claim recites that the transportation need comprises “at least one” of the identified needs, the claim is met. Nevertheless, in the interest of compact prosecution, Rostamian also discloses that the system may identify co-riders based on locations of workplaces, common destination, common event, commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, etc. in [0037]. It would have been obvious to one having ordinary skill in the art to include in the purpose of transportation assessment of Cope the purposes disclosed by Rostamian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the mobility attributes include at least two of need-based reliability, essentialness, flexibility, distance, time, frequency, cost, available alternatives, privacy, safety, security, productivity, freedom, and family requirements. ([0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include  weather, time of day, day or year, and traffic; [0195] factors may include transportation mode availability at relevant places and times, transportation duration or distance, direct or indirect costs associated with transportation modes)
Claim 11
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. ([0037] modes include a personal vehicle, shared vehicles, and/or publication transportation 
Claim 13
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the MCDM analysis . ([0102] the transportation mode risk analysis may be determined as quantitative or qualitative metrics)
Cope also discloses that its disclosure “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038].

Cope discloses the following elements:
A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: ([0019] method includes identifying a plurality of transportation alternatives and making recommendations; [0020] systems for implementing the disclosed methods; [0051] system includes one or more processors; [0054] system includes software applications stored in program memory to cause the system to identify and present available transportation options to a user)
receive information associated with a transportation need; ([0127] system receives a request associated with a transportation need from a user)
rank of a plurality of mobility attributes based on the transportation need; ([0127] system receives a request associated with a transportation need from a user; [0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include  weather, time of day, day or year, and 
perform multiple-criteria decision making (MCDM) analysis  ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario)
and rank the available transportation modes for the transportation need in view of results from the . ([0095] system ranks transportation options based on weighting factors and risk factors; [0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes)
Cope claims priority to U.S. Patent No. 10895463, filed 7 Nov 2018, as a continuation application. 
Cope also discloses that its disclosure “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using 
Claim 15
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
a communication element configured to communicate the ranking of the available transportation modes to a user device associated with the transportation need. ([0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes via a display on a user’s mobile computing device; see also fig. 1, paragraphs [0038]-[0040] for system elements including communication elements)
Claim 16
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the transportation need comprises at least one of transportation to work or school, transportation to shopping areas, transportation for errands, transportation for a specialized trip, and transportation for vacation. ([0168] transportation environments may include categorization information including purpose of transportation, such as commuting to or from work, vacation, shopping; [0182] user specification data may include user home location, work location, typical commuting days or times, typical commuting modes of transportation) 
Because the claim recites that the transportation need comprises “at least one” of the identified needs, the claim is met. Nevertheless, in the interest of compact prosecution, Rostamian also discloses that the system may identify co-riders based on locations of workplaces, common destination, common event, commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, etc. in [0037]. It would have been obvious to one having ordinary skill in the art to include in the purpose of transportation assessment of Cope the purposes disclosed by Rostamian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 17
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the mobility attributes include at least two of need-based reliability, essentialness, flexibility, distance, time, frequency, cost, available alternatives, privacy, safety, security, productivity, freedom, and family requirements. ([0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include  weather, time of day, day or year, and traffic; [0195] factors may include transportation mode availability at relevant places and times, transportation duration or distance, direct or indirect costs associated with transportation modes)
Claim 18
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. ([0037] modes include a personal vehicle, shared vehicles, and/or publication transportation vehicles; may also include walking; see also fig. 8A showing a bike as a mode of transportation)

Cope in view of Rostamian discloses the elements of claim 13, above. Cope also discloses:
wherein the MCDM analysis . ([0102] the transportation mode risk analysis may be determined as quantitative or qualitative metrics; [0054] system identifies available transportation options for a user)
Cope also discloses that its disclosure “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038].

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210063173 to Cope et. al. (“Cope”) in view of .
Claims 6, 12, 19
Cope in view of Rostamian discloses the elements of claim 1, above. Cope discloses that each portion of a trip may be a defined portion of a route associated with a transportation mode in [0144], and that the weighting factors are determined and generated based on the prevalence or significance of the transportation scenario in [0161]. Neither Cope nor Rostamian disclose the weighted sum equation of claims 6, 12, and 19. However, “Weighted Sum” NPL discloses:
wherein MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation mode k for a transportation need j, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k. (3.1.3 parameterized weighted sum: all weights are 1/n, and the average pooling is equivalent to the weighted sum α=Σwiai; 5.4 equivalence of the three viewpoints: solution is obtained by minimizing a weighted sum equation; 17.4 weighted sum method: w > 0; 2.1.3 mathematical operations on convex functions: weighted sum, maximization or minimization – showing that maximizing or minimizing the weighted sum equation is a design choice)
The Weighted Sum NPL shows that options are normalized to 1 and that the minimum weight coefficient for a factor is 1/n. It would necessarily follow that, if the weights are normalized to 1, and then the normalized weighted coefficients are 
To the extent that one having ordinary skill in the art may not conclude that Weighted Sum fairly discloses a minimum weight value of 0.001, Jeng discloses that “heuristic rules usually use 0.001 as a threshold” for non-zero weights. Jeng, paragraph [0229]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the weighted value range of Cope in view of Rostamian and Weighted Sum the 0.001 value taught by Jeng because “‘near’ zero is a relative concept with no definite specification,” and 0.001 is a common threshold to approximate zero. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 20170124625 to Williams et. al. which discloses multiple criteria decision making for comparing goods or services from one or more retailers; 
U.S. Patent Publication No. 20110246246 to Johnson which discloses using weighted multi-factor analysis to manage vehicle travel; 
U.S. Patent No. 10055776 to Nemery et. al. which discloses decision making criteria-driven recommendations; 
U.S. Patent Publication No. 20160321566 to Liu et. al. which discloses a system for suggesting ride sharing for joint rental groups based on individual travel demand models to determine a ranking of each route for a traveler; and 
U.S. Patent Publication No. 20160307287 to Jat et. al. which discloses a system for recommending one or more vehicles for one or more requestors using a linear programming technique.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628